 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSigma Service Corporation and Willie London. Case15-CA-6089June 20, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn February 16, 1977, Administrative Law JudgeJoseph L. Battle issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Sigma ServiceCorporation, Baton Rouge, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJOSEPH L. BATTLE, Administrative Law Judge: This casewas heard at Baton Rouge, Louisiana, on July 28 and 29,1976, upon a complaint issued by the General Counsel ofthe National Labor Relations Board and an answer filedby Sigma Service Corporation, hereinafter called theRespondent. The issue raised by the pleadings relates towhether or not the Respondent discharged alleged discri-minatees Raymond Brazil, Alex Dewey Chambers, EphrenHarrison, Claude L. Jackson, Willie London, HermanMajors, George Randall, Jr.,1Eddie Singleton, AlbertI The complaint was amended at the hearing to change "GeorgeReynolds, Jr.," to "George Randall, Jr."230 NLRB No. 39Valmore, and Floyd Woolridge on or about January 13,1976, and thereafter failed and refused to recall said allegeddiscriminatees in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended. Briefs havebeen received from the General Counsel and the Respon-dent and have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FnNDoNGs OF FACTThe complaint alleges, the answer admits, and I find thatthe Respondent is engaged in the construction of railroadtracks for private industry; its purchase and receipt ofgoods and materials in interstate commerce are sufficientto satisfy the Board's standard for the assertion ofjurisdiction; and the Respondent is an employer within themeaning of the Act.In December 1975, the alleged discriminatees sought apay increase from their supervisor, Nelson Chambers, whorelayed their request to the Respondent's constructionsuperintendent, Jim Downs. On the morning of January 13,1976, while riding to work with Foreman Chambers,alleged discriminatees Randall and Valmore again talkedwith Chambers about a pay raise. Foreman Chambers toldthem to talk with Superintendent Downs. When the allegeddiscriminatees who were riding with Foreman Chambersarrived at work about 6:50 a.m., they met with the otheralleged discriminatees. They all talked about requesting araise. According to the testimony of alleged discriminateesRandall and Valmore, these two men then asked Superin-tendent Downs for a 25-cent-per-hour raise on behalf of allof the alleged discriminatees. Valmore further testified that,in response to their request, Superintendent Downs told theemployees that "he had asked for our raise but the man sayhe wasn't giving no raise, to take what we were getting orgo home." Superintendent Downs then went into theoffice. Later, he returned to the parking lot to giveForeman Chambers instructions for the day. After Super-intendent Downs noticed that no preparations were beingmade for work, Foreman Chambers informed him that themen said they were no longer going to work for theircurrent pay of $2.75 per hour. Superintendent Downs theninstructed Foreman Chambers that "if the men were notgoing to any longer work for $2.75 an hour, to fill out theirtime for that week and turn it in." Chambers turned in thetimesheets and returned to the alleged discriminatees.Several times he asked them to go to work for the currentwage rate, but they did not. Alleged discriminatees Jacksonand London testified that the employees were waiting topresent their request to the Respondent's president, AlSmith. Other alleged discriminatees testified that theydidn't know which tools to load into the truck or what todo to prepare for work since Foreman Chambers had notgiven them their usual instructions for the day. Accordingto alleged discriminatee London, the employees toldChambers that "we wasn't quitting the job at all. We justwant a raise." Chambers then informed another of the316 SIGMA SERVICE CORPORATIONRespondent's construction superintendents, George Carl-ton, of the men's decision not to work without a raise.About 9 a.m. Superintendent Carlton relayed the men'sdecision to President Smith. President Smith and Superin-tendent Carlton discussed what to do in the situation.President Smith "understood" that the alleged discrimina-tees had quit by telling Foreman Chambers that they werenot going to work anymore for the current rate. After hisconversation with President Smith, Superintendent Carltonhad paychecks prepared from the timesheets of the allegeddiscriminatees. A little after 9 a.m. the paychecks werehanded out by Superintendent Carlton in the parking lot.At the request of the alleged discriminatees, Superinten-dent Carlton also gave them pink slips entitled "PayrollChange Notices." All of the notices were marked "left," ifmarked at all. None were marked "discharged" or "laidoff." By an area indicating "would you reemploy," some ofthe notices were marked "No." According to the testimonyof Superintendent Carlton, he did not consciously markone notice differently than any other notice.According to the testimony of Superintendent Downs,the employment of the alleged discriminatees was at an endwhen they received their payroll checks and notices.Alleged discriminatee Randall testified that when hereceived his notice, he told Superintendent Carlton that hehad not left the job, that the men had only asked for araise. Alleged discriminatee Randall concluded that he wasterminated "because I got my check and my pink slip withit .... I had to went, I got my check and pink slip."Alleged discriminatee Valmore thought he was terminatedand didn't tell the Respondent he wanted to keep his jobbecause "they gave us our money. We was fired." He didnot reapply "because I was fired and I feel they wouldn'thire me back." Alleged discriminatee Jackson did notreapply for reinstatement "because the pink slip said I hadleft and had 'no' where it said I would not be rehired."Likewise, after alleged discriminatee Majors read hisnotice, he did not reapply. After the alleged discriminateesreceived their payroll checks and notices, the ones wholived out of town returned home in Foreman Chambers'truck which was loaned to them. Within a day or two later,replacements were hired for the alleged discriminatees.President Smith testified that he later asked allegeddiscriminatee Randall to return to work. SupervisorChambers testified that he later asked alleged discriminateeLondon to return to work. Alleged discriminatees Wool-ridge, Brazil, and Majors returned to work on January 17,March 1, and April 18, 1976, respectively. Allegeddiscriminatee Woolridge was rehired after Foreman Cham-bers, at Woolridge's request, asked Superintendent Downsto rehire him. Alleged discriminatee Brazil testified thatwhen he was rehired, Foreman Chambers had been askedto "get anybody you can," but only Brazil was asked toreturn to work. According to the testimony of allegeddiscriminatee Majors, when he was asked to return towork, Foreman Chambers told him that the Respondentwas not going to rehire any of the alleged discriminatees.Subsequently, by letter dated June 4, 1976, the Respondentinvited all of the remaining alleged discriminatees to returnto their jobs with the same terms and conditions ofemployment which existed on January 13, 1976. This offerwas made after the unfair labor practice charges were filedin the case at bar.Applicable Principles of LawSection 8(aX)(1) of the Act makes it an unfair laborpractice for an "employer ... to interfere with, restrain, orcoerce employees in the exercise" of their Section 7 rights.Section 7 of the Act guarantees employees the right to"engage in ...concerted activities for the purpose ofmutual aid or protection." A request for a wage increasemade by one or more employees on behalf of otheremployees is a protected concerted activity within themeaning of Section 7 of the Act.Section 501(2) of the Act defines "strike" to include "anystrike or any other concerted stoppage of work byemployees ...and any concerted slow down or otherconcerted interruption of operations by employees." Thus,a cessation of work may be no less a strike even thoughemployees neither label it as such nor engage in additionalactivities, such as picketing, which usually accompany astrike. By striking in support of economic demands,employees clearly engage in concerted activity for "mutualaid or protection" within the meaning of Section 7 of theAct. They do not, by striking in these circumstances, ceaseto be employees and their discharge for engaging in thestrike is, accordingly, a violation of Section 8(a)(1) of theAct. Fleetwood Trailer Co., Inc., 389 U.S. 375, 378 (1967).When faced with an economic strike, an employer is free tohire replacements for the strikers at any time prior to theirunconditional request for reinstatement; however, it is anunfair labor practice to discharge economic strikers priorto the time their jobs are filled. N.LR.B. v. United StatesCold Storage Corp., 203 F.2d 924, 927 (C.A. 5, 1953), cert.denied 346 U.S. 818 (1953), enfg. 96 NLRB 1108, 1112(1951).The use of special words is not necessary in order todischarge an employee. The test of whether an employeehas been discharged or whether he quit is whether thestatements and actions of his employer would reasonablylead him to believe that he had been discharged. AMP,Incorporated, 218 NLRB 33, 36 (1975). A discharge mayoccur where an employer terminates an employee byplacing him in a "quit" status. Cone Brothers ContractingCornpany, 135 NLRB 108, 109 (1962), enfd. 317 F.2d 3, 7(C.A. 5, 1963), cert. denied 375 U.S. 945 (1963). Economicstrikers who are unlawfully discharged prior to the timetheir jobs are filled are entitled to unconditional reinstate-ment. N.LR.B. v. International Van Lines, 409 U.S. 48, 52-53 (1972). This is so because "reinstatement is theconventional correction for discriminatory discharges,"Phelps Dodge Corp. v. N.LRB., 313 U.S. 177, 187 (1941),and is clearly within the Board's authority. Section 10(c) ofthe Act. An employee who is discriminatorily dischargedwhile on strike must indicate abandonment of the strikeand a willingness to return in order to establish a right tohis job and a resumption of his wages, unless there is ashowing that such application would have been futile.Valley Oil Co. Inc., 210 NLRB 370 (1974). Where such ashowing of futility has been made, the employer itself mustaffirmatively offer reinstatement to the unlawfully dis-charged employee, regardless of whether or not the317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged employee makes application for reinstatement.Moreover, where a showing of futility has been made, anunlawfully discharged employee is entitled to an uncondi-tional offer of reinstatement at the termination of thestrike, and his right to backpay commences at that timedespite the fact that he did not apply for reinstatement.N.LR.B. v. Southern Greyhound Lines, 426 F.2d 1299,1303-04 (C.A. 5, 1970), enfg. 169 NLRB 627 (1968); EagleInternational Inc., 223 NLRB 29 (1976).AnalysisThe Respondent contends that no concerted activity ispresent herein because, in the Respondent's view, allegeddiscriminatee Randall, alone, sought a wage increase fromSuperintendent Downs only for himself. However, subse-quent to this conversation, the alleged discriminatees as agroup communicated to the Respondent the fact that theywere refusing to work unless they received a 25-cent-per-hour raise. Thus, it is clear that the alleged discriminatees,in seeking a pay increase, engaged in concerted activity.The Respondent contends that by their action, the allegeddiscriminatees, in effect, quit, so that their conduct is notprotected by Section 7 of the Act. However, the allegeddiscriminatees did not cease to be employees by engagingin an interruption or stoppage of work in support ofeconomic demands. Whether the alleged discriminateeswere waiting to be told what tools to use, or what to do, orwere waiting to see President Smith, it is clear that they didnot voluntarily leave the Respondent's premises, but,instead, remained as employees who were engaged in aprotected concerted effort to seek a 25-cent-per-hour wageincrease. Through Foreman Chambers, the Respondent'shigher level management officials, Downs, Carlton, andSmith, were aware of the employees' concerted wagerequest.In light of the employees' continuing strike in support oftheir economic demands, the Respondent could have hiredreplacements for them. Instead, the employees' efforts tobetter their wages caused the Respondent to give thestrikers their final paychecks and notices, most of whichindicated that the strikers had "left" their employment andwould not be rehired. Whatever the paychecks or noticesmeant to the Respondent, it is clear from the testimony ofthe alleged discriminatees that the Respondent's actionsreasonably led the strikers to believe that they had beendischarged and that application for reemployment wouldbe futile. The Respondent points out that several of thestrikers subsequently knew that other strikers had beenrehired. However, the Respondent's actions and thetestimony of Foreman Chambers indicate that, in fact, theRespondent engaged in a selective recall of the employeeswith little indication, until the Respondent's letter of June4, 1976, that the Respondent would meet its obligation ofoffering unqualified reinstatement to all of its employees.2Based upon the circumstances of this case, I concludethat the Respondent violated Section 8(a)(1) of the Act by2 Whether the Respondent's subsequent reinstatement of alleged discrin-minatees Woolridge, Brazil, and Majors and the Respondent's offers ofreinstatement by President Smith and Foreman Chambers to allegeddiscriminatees Randall and London, and the Respondent's letter of June 4,1976, constitute the type of unconditional reinstatement or offer ofdischarging the alleged discriminatees for engaging inprotected concerted activity. I further conclude that thealleged discriminatees could reasonably believe that anyapplication for reinstatement initiated by them would befutile. Accordingly, it follows that the discharges violatedSection 8(a)(1) of the Act and that the usual remedy ofreinstatement with backpay should be granted to thealleged discriminatees. Since the strike ended when theemployees were terminated and went home, no loss ofbackpay is attributable to the strike. Thus, the Respon-dent's backpay obligation runs from January 13, 1976 (thedate the alleged discriminatees were terminated), to thedate upon which each of the alleged discriminateesreceived or receives an unconditional offer of reinstatementfrom the Respondent.REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(aXl) of the Act, Ishall recommend that the Respondent be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that the Respondent discharged thealleged discriminatees because of their concerted activitiesin seeking an improvement in their wages, I shall furtherrecommend that the Respondent be ordered to offer them,if it has not already done so, immediate and fullreinstatement to their former jobs or, if those jobs nolonger are available, to substantially equivalent employ-ment without prejudice to their seniority or other rightsand privileges. I shall further recommend that the Respon-dent be ordered to make them whole for any loss ofearnings they may have suffered as a result of theirdischarges by payment to each of them of the amounts theynormally would have earned from January 13, 1976, untilthe date of the Respondent's offers of reinstatement, lessnet earnings, to which shall be added interest at the rate of6 percent per annum, in accordance with the formula setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWI. Sigma Service Corporation is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. By discharging Raymond Brazil, Alex Dewey Cham-bers, Ephren Harrison, Claude L. Jackson, Willie London,Herman Majors, George Randall, Jr., Eddie Singleton,Albert Valmore, and Floyd Woolridge on or about January13, 1976, because of their concerted activities in seekingimprovement in their wages, the Respondent has engagedin and is engaging in unfair labor practices affectingreinstatement necessary for the Respondent to meet its obligation under theAct, and whether the June 4, 1976, letter was actually received by eachalleged discriminatee, is a matter for the compliance stage of thisproceeding.318 SIGMA SERVICE CORPORATIONcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER3The Respondent, Sigma Service Corporation, BatonRouge, Louisiana, its officers, agents, successors, andassigns, shall:I. Cease and desist from discharging its employeesbecause they engage in concerted activities for the purposeof seeking improvement in their wages, or in any othermanner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Raymond Brazil, Alex Dewey Chambers,Ephren Harrison, Claude L. Jackson, Willie London,Herman Majors, George Randall, Jr., Eddie Singleton,Albert Valmore, and Floyd Woolridge, if it has not alreadybeen done so, immediate and full reinstatement to theirformer jobs or, if those jobs are not available, tosubstantially equivalent employment without prejudice totheir seniority or other rights or privileges, and make themwhole for any loss of earnings they may have suffered as aresult of their discharges in the manner set forth within thesection of the Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of compliancewith paragraph (a) above.(c) Post at its Baton Rouge, Louisiana, place of business,copies of the attached notice marked "Appendix." 4 Copiesof said notice on forms provided by the Regional Directorfor Region 15, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4 In the event the Board's Order is enforced by Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of our employeesbecause they engage in concerted activities for thepurpose of seeking improvements in their wages.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL offer Raymond Brazil, Alex DeweyChambers, Ephren Harrison, Claude L. Jackson, WillieLondon, Herman Majors, George Randall, Jr., EddieSingleton, Albert Valmore, and Floyd Woolridge, if wehave not already done so, immediate and full reinstate-ment to their former jobs or, if those jobs no longer areavailable, to substantially equivalent employmentwithout prejudice to their seniority or other rights orprivileges and wE wnLL make them whole for any lossof earnings they may have suffered as a result of theirdischarges from the date we discharged them to thedate we offer (or have offered) full reinstatement tothem.SIGMA SERVICECORPORATION319